Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made this application is a CONTINUATION of Application 16/409,303 filed on 05/10/2019 (U.S. Patent No. 10,540,714).

DETAILED ACTION
Claims 1-20 presented for examination on 12/09/2019. The pending claims in the instant application is similar to claims in its parent application 16/409,303 (U.S. Patent No. 10,540,714). Therefore, the claims in the instant application are allowable under same rational as the patented parent application. This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
“display on the display, based upon a second received input selecting a payables element of the GUI “ should be corrected as  “display on the display, based upon a second received input selecting a receivable element of the GUI “ (see Fig. 7: Payable (508); Fig. 8: Receivable (510)).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 of instant application  are rejected on the ground of non-statutory double patenting over claims 1-20 of U. S. Patent No. 10,540,714, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent as follows:
The subject matter claimed in the instant application is fully disclosed in the patent ‘714 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
receive financial transaction data comprising a payables transaction and a receivables transaction; determine a first inefficient activity based on a type and a value of the payables transaction; determine a second inefficient activity based on a type and a value of the receivables transaction; determine a first recommendation addressing the first inefficient activity and a second recommendation addressing the second inefficient activity; display on a display, based upon a first received input selecting a payables element of a graphical user interface (GUI) displayed on the display, a first textual description of the first inefficient activity, a first graphical description of the first inefficient activity, and the first recommendation; and display on the display, based upon a second received input selecting a payables element of the GUI, a second textual description of the second inefficient activity, a second graphical description of the second inefficient activity, and the second recommendation.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the instant application and US Patent 10,540,714 consists of some of similar limitation with respect to a method and a system for financial analysis in computing environment as listed above.
The independent claims 1, 8 and 15 of instant application essentially consists of features listed in claims 1, 9 and 15 of patent ‘714 as listed above. The instant claim do not include limitations specifying type and value of payable and receivable transaction as “determined”; “the financial transaction data received in one or more data streams from at least one of a plurality of computing devices”; and “display graphical user interface (GUI) comprising a payable element and a receivable element on the display” as recited in the patent ‘714.
The omission of an element as described above for the patent ‘714 is an obvious expedient. The dependent claims are not similar though claims 5-6, 12-13 and 19-20 are identical to claims 2 and 6 of patent ‘714. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims 1-20 of the instant application are not identical to claims 1-20 of US Patent No. 10,540,714, but they are not patently distinct. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        02/12/2021